



COURT OF APPEAL FOR ONTARIO

CITATION: Monte Cristo Investments,
    LLC v. Hydroslotter Corporation,

2012 ONCA 213

DATE: 20120330

DOCKET: C54600

Sharpe, Armstrong and Rouleau JJ.A.

BETWEEN

Monte Cristo Investments, LLC

Respondent

and

Hydroslotter Corporation, Lewis Taylor also known
    as Skip Taylor also known as Lewis Taylor, Jr., and
Jean Claude Bonhomme

Appellant

Kevin Sherkin and Marc Gertner, for the appellant Jean
    Claude Bonhomme

Stephen C. Nadler, for the respondent

Heard and released orally: March 28, 2012

On appeal from the judgment of Justice Kenneth L.
    Campbell of the Superior Court of Justice, dated October 12, 2011.

ENDORSEMENT

[1]

We are not persuaded that the motion judge erred in rendering summary
    judgment to enforce a California judgment against the appellant.

[2]

The California complaint alleges causes of action in fraud, conversion and
    unjust enrichment against the appellant and other named parties.  We agree with
    the motion judge that there was a real and substantial connection between those
    causes of action and California.

[3]

The appellant relies on the rule that allows a party to resist
    enforcement of a foreign judgment on the ground that the jurisdiction of the
    foreign court was obtained by fraud.  In our view, the appellant has failed to
    present any evidence capable of demonstrating fraud going to the jurisdiction
    of the California court.   His central submission before us as to fraud was
    that the complaint in the California proceedings alleges that he signed the
    contracts between the plaintiff and the corporate defendant. However, when read
    as a whole, including the contracts which are attached, it is our view that
    there is no basis for the assertion that the complaint makes a fraudulent
    allegation that the appellant signed the contracts.

[4]

What the appellant seeks to re-litigate are the details of his alleged
    participation in the fraudulent scheme that was alleged against him.  Those
    facts have been determined by the California default judgment and cannot now be
    re-litigated under the guise of jurisdiction.

[5]

Accordingly, the appeal is dismissed.  Costs to respondent fixed at
    $12,500 inclusive of disbursements and H.S.T.

Robert J. Sharpe J.A.

R.P. Armstrong J.A.

Paul Rouleau J.A.


